Case 2:14-cv-00001-JMS-MJD Document 348 Filed 08/31/21 Page 1 of 1 PageID #: 6576




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

  BRIAN CARR, et al.,                  )
                                       )
                        Plaintiffs,    )
                                       )
                     v.                )                       No. 2:14-cv-00001-JMS-MJD
                                       )
  FEDERAL BUREAU OF PRISONS (BOP) Mark )
  S. Inch, Director,                   )
                                       )
                        Defendant.     )


                  ORDER ADOPTING REPORT AND RECOMMENDATION


         The Magistrate Judge has submitted his Report and Recommendation, dkt. [347]

  recommending that Plaintiffs' Motion for Attorney's Fees and Costs dkt. [338] be GRANTED IN

  PART and DENIED IN PART and that Plaintiffs be awarded attorneys' fees in the amount of

  $1,796,350.94 and costs in the amount of $51,666.78. The parties were afforded due opportunity

  pursuant to statute and the rules of this Court to file objections, but none were filed. The Court,

  having considered the Magistrate Judge's Report and Recommendation, hereby adopts the

  Magistrate Judge’s Report and Recommendation in its entirety.

         SO ORDERED.



          Date: 8/31/2021




  Distribution:

  Service will be made electronically on all ECF-registered counsel of record via email generated
  by the Court's ECF system.
